Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application file on 05/24/2021
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US 2014/0201735 A1) in view of Blake et al. (US 2015/0007171 A1) and further in view of NPL StarWind (“Hyper-Converged with Software Defined Storage”, 07/24/2014) and further in view of NPL (“The future of convergence is here”, 10/29/2015) and further in view of Avery et al. (US 2015/0186125 A1).

Regarding claim 1, Kannan et al. discloses 
A workflow processing system for a virtualized infrastructure comprising: 

a central processing unit (CPU), a memory, and a storage, each of the one or more host machines communicatively coupled with a plurality of the one or more virtual machines (Kannan et al. [0034]: “The infrastructure manager 112 may simplify deployment and integration into IT service catalogs and workflow engines, and dramatically simplifies computing-block platform deployment by abstracting the overall provisioning while offering granular access to individual components for troubleshooting and fault management.” And [0036]: “The virtualized infrastructure 120 includes a virtualization environment 124 configured to simulate (i.e., to virtualize) conventional components of a computing device, e.g., a processor, system memory, a hard disk drive, for executing one or more virtual machines 140. For example, each virtual machine 140 may include a virtual processor and a virtual system memory configured to execute an application. In one example implementation of an embodiment similar to that of FIG. 1, virtualization environment 124 may be implemented by running VMware vSphere.RTM.- or VMware ESX.RTM.-based hypervisor technologies on servers 116.sub.1 to 116.sub.n provided by VMware, Inc. of Palo Alto, Calif. (although it should be recognized that any other virtualization technologies, including Xen.RTM. and Microsoft Hyper-V virtualization technologies may be utilized consistent with the teachings herein). As described above, a hypervisor application may provide a foundation for building and managing a virtualized IT infrastructure, such as the virtualized infrastructure 120. The hypervisor may abstract processor, memory, storage and networking resources into multiple virtual machines that run unmodified operating systems and applications.”); 
an object processor which receives the set of virtualized objects and a process template and perform a process defined in the process template against each of the virtualized objects in the set of virtualized objects via a reference to each virtualized object in the set of virtualized objects (Kannan et al. [0017]: “The administrator then establishes an association between the master object and a set of physical and/or virtual computing resources that should replicate a set of designated commands sent to the master object. An automation service then intercepts/observes commands sent to the master object and sends the intercepted/observed commands to each computing device linked to the master object.” And [0051]: “The observer/interceptor component 315 provides software configured to monitor a virtual machine designated as the virtual template 305 for a selected set of operations or commands that should be replicated to virtual machines 350. Illustratively, administrative tools 302 may be used to perform a variety of operations to the virtual template 305. For example, the administrative tools 302 may be used to create (or revert to) a snapshot of virtual template 305, add/remove network interface components, join (or un-join) a domain, power on/off or reboot a virtual machine, run a command against a VM container, or configure elements of the guest operating system, or delete a running VM. More generally, the commands intercepted by component 315 may be initiated by a user in a variety of ways, including, e.g., CLI interaction, function calls, GUI input (mouse movement/clicks), procedure calls, message handling, script input/execution/output, etc.” And [0054]: “FIG. 4 illustrates a method 400 for configuring a master object to use for replicating configuration and/or state changes to a set of linked computing resources, according to one embodiment of the present disclosure. As shown, the method 400 begins at step 405, where the automation service identifies a computing resource to designate as a virtual template for command replication.” And [0055]: “At step 410, the user specifies a group of virtual machines (and/or other computing resources) to link to the master object. Alternatively (or additionally), the discovery service may identify a set of candidate virtual machines instances to link to the virtual template. At step 415, the user may specify a set of operations, commands, configuration setting values, or other actions that may be carried out on the master object designated at step 405 that should be replicated to the set of computing resources identified at step 410, when performed against the master object. At step 420, the automation service may monitor the master object for any of the commands, operations, etc., identified at step 415. For example, as described, an interceptor/observer component may monitor a virtual template for commands sent from an administrative or configuration tool. Further, once observed, the command is past to a command replication component which, in turn, replicates the command to one or more of the linked computing resources (e.g., replicates the command to a set of linked virtual machines).” Where the master object is analogous to the virtualized object, the linked objects are analogous to the set of virtualized objects, and the commands performed on the master and linked object analogous to the process template); and 
an object writer which updates each of the virtualized objects when the process is successfully performed (Kannan et al. [0057]: “If so, the interceptor/observer component sends the command to the command replication component. In turn, at step 520, the interceptor/observer component replicates the command to each linked virtual machine (or other computing resource). At step 525 the automation service determines whether the command was successfully replicated to each virtual machine. If not, at step 525, an exception or error is raised or written to the log. If so, then the authorization service may record an entry in the log reflecting that replication to each linked virtual machine (or other computing resource) was performed successfully. Thereafter, the method 500 returns to step 510, where the automation service continues to monitor the virtual template for additional commands to be replicated.”).
Kannan et al. lacks explicitly illustrating
pretested, pre-configured and pre-integrated storage, server and network components, including software, that are located in an enclosure, wherein said pre-configured hyper-converged computing appliance has a single stock keeping unit (SKU) thereto, and said pre-configured hyper-converged computing appliance having server nodes which are independent of one another, said server nodes not required to share any functionality with one another, said pre-configured hyper-converged computing appliance does not include a backplane;
a virtualized object repository that maintains a repository of available virtualized objects;
an object reader which receives a request for a type of virtualized object for said virtualized infrastructure and search said virtualized object repository for one or more virtualized object of the type requested to obtain a set of virtualized objects;

and a package manager which performs an evaluation for a software package to be installed on said pre-configured hyper-converged computing appliance, said evaluation performed by said package further comprising: 
determining whether said software package contains an incomplete assertion;
attempting to find a matching assertion in a pool of known resolvable assertions; and 
provided said incomplete assertion cannot be resolved, preventing said software package from being installed on said pre-configured hyper-converged computing appliance unless said incomplete assertion is tagged as not required.
Blake et al. teaches
a [virtualized] object repository that maintains a repository of available [virtualized] objects (Blake et al. [0031]: “Database 215 provides database services for use of the standard operating environment. For example, database 215 stores provisioning request information, inventory information, real-time usage information, authorization/authentication information, product catalog information, and organization information. According to an exemplary implementation, an Extract, Transform, and Load (ETL) application maintains database 215. The ETL application may periodically refresh information stored in database 215, such as real-time information, inventory information, etc.” And [0033]: “Inventory information includes information pertaining to resources associated with data centers 250. For example, inventory information includes information pertaining to the physical resources (e.g., server devices, storage devices, storage disks, storage controllers, hypervisors, etc.) and virtual resources (e.g., virtual servers, software instances, storage volumes, storage directories, etc.).” And [0036]: “Product catalog information includes information pertaining to the entities used in the standard operating environment. For example, product catalog information includes information pertaining to infrastructures, software, platforms, and templates. For example, infrastructure information indicates virtual machines available to a user for provisioning, such as a Windows server, etc. Software information indicates software available to a user for provisioning, such as System Applications and Products in Data Processing (SAP) ERP Central Component (EEC), Oracle database for SAP, etc. Platforms and templates includes predefined templates, such as SAP with Oracle database on Linux, VSII platform on three servers, or other logical combinations of virtual machines, software, and storages.”); 
an object reader which receives a request for a type of virtualized object for said virtualized infrastructure (Blake et al. [0076]: “Referring to FIG. 5A, block 505, process 500 begins with receiving a provisioning request. For example, an administrator of the standard operating environment creates a provisioning request via the workflow tool of hardware and software management tool 125. The workflow tool may be implemented in user interface 205.” And [0078]: “For example, assume the provision request pertains to provisioning a virtual machine. In this case, the administrator may analyze or check the availability of computing resources (e.g., CPU) to execute the provisioning of the virtual machine, storage (e.g., memory) to store provisioning details pertaining to the virtual machine, capacity in the network (e.g., bandwidth) that allows the provisioned virtual machine to perform within the standard operating environment, and a virtual network interface card that allows communication between the provisioned virtual machine and other components in the standard operating environment.” Where requesting to provision a virtual machine is analogous to requesting a type of virtualized object) and search said virtualized object repository for one or more virtualized object of the type requested to obtain a set of virtualized objects (Blake et al. [0081]: “In block 525, an action is selected. For example, provisioning engine 220 (e.g., operations orchestrator 234) selects an action for satisfying the provisioning request to be performed. For example, in the case of a provisioning request to provision a VM, provisioning engine 220 determines which virtualization solution (e.g., VMWare or OVM) is to be used to satisfy the provisioning request. Additionally, for example, provisioning engine 220 determines which data center (e.g., one of data centers 250-2 or 250-3) that the VM is to be provisioned. A provisioning request may require multiple actions to be performed before the provisioning request is satisfied” And [0080]: “For example, in response to obtaining an indication that the request and actions are locked, provisioning engine 220 retrieves the provisioning request information of the provisioning request from database 215. For example, the provisioning engine 220 may use an identifier associated with the provisioning request to retrieve the particular provisioning request information.” And [0031]: “Database 215 provides database services for use of the standard operating environment. For example, database 215 stores provisioning request information, inventory information, real-time usage information, authorization/authentication information, product catalog information, and organization information. According to an exemplary implementation, an Extract, Transform, and Load (ETL) application maintains database 215. The ETL application may periodically refresh information stored in database 215, such as real-time information, inventory information, etc.” Where determining the virtualized solution, the data center, etc for the provisioning virtual machine request is analogous to the searching the virtualized objects of the type requested.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kannan et al. to incorporate the teachings of Blake et al. to “a virtualized object repository that maintains a repository of available virtualized objects; an object reader which receives a request for a type of virtualized object for said virtualized infrastructure and search said virtualized object repository for one or more virtualized object of the type requested to obtain a set of virtualized objects;” in order to efficiently access all types of resources and services provided by the system through one storage and to extract only relevant data through the “Extract, Transform, and Load (ETL) application” (Blake et al. [0031]).
StarWind teaches
wherein said pre-configured hyper-converged computing appliance has a single stock keeping unit (SKU) thereto (StarWind [pg. 1, Introduction and Executive Summary, paragraph 2]: teaches a converged solution packaged components together into a single rack-based deployment containing a single SKU (stock keeping unit)), and said pre-configured hyper-converged computing appliance having server nodes which are independent of one another, said server nodes not required to share any functionality with one another, said pre-configured hyper-converged computing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kannan et al. in view of Blake et al. combination to incorporate the teachings of Blake et al. to “wherein said pre-configured hyper-converged computing appliance has a single stock keeping unit (SKU), and said pre-configured hyper-converged computing appliance having server nodes which are independent of one another, said server nodes not required to share any functionality with one another, said pre-configured hyper-converged computing appliance does not include a backplane” in order to efficiently identify and track tested and verified components through a SKU. This saves developer time and effort and allows the developer to focus on other issues at hand. Further, allowing the nodes to be independent of each other with each node containing its own resources efficiently allows high scalability as a solution scales (StarWind [pg. 2, Features to Look Out for, bullet 2-High Scalability].
NPL “The future of convergence is here” teaches
said virtualized infrastructure including a pre-configured hyper-converged computing appliance, said pre- configured hyper-converged computing appliance further The new breed of hyper-converged systems let organisations bring online a complete virtualised environment in next to no time. Imagine an infrastructure appliance that scales quickly and delivers services consistently, so business can create opportunity, not just react to it.” And [pg. 2]: “That’s where these boxes show their true potential. Hyper-converged infrastructure can be deployed and provisioned in a matter of minutes. It is an all-in-one box that doesn’t rely on an organisation to set up. It is already pre-configured, pre-tested and ready to go.”): 
pretested, pre-configured and pre-integrated storage, server and network components, including software, that are located in an enclosure (“The future of convergence is here”, [pg. 1]: “A hyper-converged server is a system that combines hardware, software, storage and networking in a single compact box.” And [pg. 2]: “That’s where these boxes show their true potential. Hyper-converged infrastructure can be deployed and provisioned in a matter of minutes. It is an all-in-one box that doesn’t rely on an organisation to set up. It is already pre-configured, pre-tested and ready to go.” And [pg. 4]: “Hyper-convergence takes converged infrastructure one-step further by integrating grid software that auto-discovers and adds new nodes to the cluster, delivering additional compute and storage resources with the addition of each new module.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of “The future of convergence is here” to “said virtualized infrastructure including a pre-configured hyper-converged computing appliance, said pre- configured 
Avery et al. teaches
and a package manager which performs an evaluation for a software package to be installed on said pre-configured hyper-converged computing appliance, said evaluation performed by said package further comprising (Avery et al. [0041]: “In step 305, a software installer executing within an executable environment can be identified. The software installer can be a self-extracting installer, a software management tool of a software package system, and the like. In step 310, if a dependency checklist associated with the installer is available, the method can continue to step 315, else proceed to step 312. In step 312, a dependency checklist can be obtained.” Where the software installer being a software management tool is analogous to the package manager and is curing the combination where “The future of convergence is here” explicitly teaches the pre-configured hyper-converged computing appliance): 
determining whether said software package contains an incomplete assertion (Avery et al. [0034]: “In scenario 250, an end user 212 can interact with software installer 220 to perform a custom software install. For example, end user 212 can utilize an interface 254 to dynamically adjust dependencies associated with the installer. In interface 254, dependencies within checklist 222 can be presented. In one configuration of the interface 254, dependency selection can be permitted. In the configuration, one or more dependencies can be omitted enabling customized dependency checking. For example, a user 212 can select an operating system version check to be skipped during installer 220 execution. In one use case, if the user 212 is trying to install using a newer version of a software dependency, the installer 220 can throw an error as the dependency is not marked as supported.” Where the unsupported dependency is analogous to the incomplete assertion);
attempting to find a matching assertion in a pool of known resolvable assertions (Avery et al. [0036]: “When installer 220 dependency check and/or installer 220 execution is unsuccessful (e.g., failure 272), an interface 270 can be presented. In interface 270, dependency check details can be presented. For example, a summary (e.g., DB dependency failed) of the dependencies check can be presented within interface 260. In one configuration of the instance, installer 220 can permit the conveyance of an installation report 224 via an interface push button. For example, installer 220 can send automated feedback about a failure mode of the installer upon unsuccessful execution of dependency check and/or installer 220 executions. In one instance, one or more actions can be associated with failure 272. For example, a rollback action can be performed to restore environment 216 to a previous state.”); and 
provided said incomplete assertion cannot be resolved, preventing said software package from being installed on said pre-configured hyper-converged computing appliance unless said incomplete assertion is tagged as not required In one embodiment, the checklist 222 can exposes a full list of dependencies to be checked. In the embodiment, if any of checks prove to be incorrect or out of date, users can disable any of the checks defined in the list, allowing a bypass and continue with a successful installation. In one use case, if the user 212 is trying to install using a newer version of a software dependency, the installer 220 can throw an error as the dependency is not marked as supported. In the use case, the user can force the installer to skip the check and complete the installation.” Where throwing an error would prevent the installation of the package or skipping the check of dependencies by forcing the install which implies that the assertion is not required).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Avery et al. to “a package manager which performs an evaluation for a software package to be installed on said pre-configured hyper-converged computing appliance, said evaluation performed by said package further comprising: determining whether said software package contains an incomplete assertion; attempting to find a matching assertion in a pool of known resolvable assertions; and provided said incomplete assertion cannot be resolved, preventing said software package from being installed on said pre-configured hyper-converged computing appliance unless said incomplete assertion is tagged as not required.” in order to efficiently allow full control of the software being installed and further prevent wasted computing resources by installing incorrect software).

Regarding claim 9, it’s directed to a method claim having similar limitation cited in claim 1. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US 2014/0201735 A1) in view of Blake et al. (US 2015/0007171 A1) and further in view of NPL StarWind (“Hyper-Converged with Software Defined Storage”, 07/24/2014) and further in view of NPL (“The future of convergence is here”, 10/29/2015) and further in view of Avery et al. (US 2015/0186125 A1) and further in view of Gong (US 2015/0229722 A1).

Regarding claim 2, Kannan et al. in view of Blake et al. and further in view of StarWind and further in view of “The future of convergence is here” and further in view of Avery et al. combination disclose
The workflow processing system of Claim 1,
the combination lacks
wherein said virtualized object repository is an external virtualized object repository
Gong teaches
wherein said virtualized object repository is an external virtualized object repository (Gong [0020]: “The data source 116 stores converged infrastructure information files 120 that includes information associated with virtual objects and hosts 106 of the converged infrastructure 104. The data source 116 also stores virtual object/host association files 122 that stores association information about the virtual objects and the hosts 106 on which they are executed. Nevertheless, the data source 116 stores any suitable type of information for management and display of the converged infrastructure 104. Although the data source 116 is shown as being located on, at, or within the management computing system 102, it is contemplated that the data source 116 can be located remotely from the management computing system 102, such as on, at, or within a memory 126 of one of the hosts 106, or an external database managed by the converged infrastructure 104.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Gong et al. to “wherein said virtualized object repository is an external virtualized object repository” in order to allow increased optimization with the converged infrastructure managing the external database to include a wide range of resources and services compatible with multiple virtual objects.

Regarding claim 10, it’s directed to a method claim having similar limitation cited in claim 2. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Claims 3-5, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US 2014/0201735 A1) in view of Blake et al. (US 2015/0007171 A1) and further in view of NPL StarWind (“Hyper-Converged with Software Defined Storage”, 07/24/2014) and further in view of NPL (“The future of convergence is here”, .

Regarding claim 3, the combination discloses
The workflow processing system of Claim 1, wherein the object reader receives one or more parameters for the virtualized object; and 
the combination lacks
filters the set of virtualized objects received from the virtualized object repository based on the one or more parameters
VMware teaches
filters the set of virtualized objects received from the virtualized object repository based on the one or more parameters (VMware [pg. 31]: You can use filters to reduce large sets of output data by retrieving only the objects that correspond to the filter criteria that you provide…Filtering virtual machines by power state…Filtering objects by name…Filter for creating views of Windows virtual machines only”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kannan et al. to incorporate the teachings of VMware et al. to “filters the set of virtualized objects received from the virtualized object repository based on the one or more parameters” in order to efficiently access and use the relevant resources and services based on the requirements provided by an administrator/developer or system.

Regarding claim 4,

a specific host machine of the one or more host machines (VMware [pg. 31]: You can use filters to reduce large sets of output data by retrieving only the objects that correspond to the filter criteria that you provide… Example: Filtering objects by name. The following commands retrieve all virtual machines with names that start with Test. 
NameValueCollection filter = new NameValueCollection();
filter.Add("name", "^Test");), 
an operating system type (VMware [pg. 31]: You can use filters to reduce large sets of output data by retrieving only the objects that correspond to the filter criteria that you provide…Example: Filter for creating views of Windows virtual machines only
The following example uses VimClient.FindEntityViews() in combination with a filter. It retrieves a list of all Windows virtual machines in the virtual environment.
NameValueCollection filter = new NameValueCollection();
filter.Add("Config.GuestFullName", "Windows");
IList EntityViewBase vmList =
client1.FindEntityViews(typeof(VirtualMachine), null, filter, null);), and 
a power state of one or more of the one or more host machines (VMware [pg. 31]: You can use filters to reduce large sets of output data by retrieving only the objects that correspond to the filter criteria that you provide…Example: Filtering virtual machines by power state. The following commands retrieve all powered-off virtual machines.
NameValueCollection filter = new NameValueCollection();
filter.Add("Runtime.PowerState", "PoweredOff").

Regarding claim 5,
The workflow processing system of Claim 1, further comprising: 
an application programming interface (API) to filter the set of virtualized objects received from the virtualized object repository (VMware [pg. 30, 2]: “Add a reference to the vSphere API .NET Library (VMware.Vim.dll) from the vSphere PowerCLI installation folder.” And [pg. 31, paragraph 1]: “You can use filters to reduce large sets of output data by retrieving only the objects that correspond to the filter criteria that you provide. You can use vSphere PowerCLI views to define and use filters to select specific objects based on property values.”).

Regarding claim 11, it’s directed to a method claim having similar limitation cited in claim 3. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 12, it’s directed to a method claim having similar limitation cited in claim 4. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 13, it’s directed to a method claim having similar limitation cited in claim 5. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US 2014/0201735 A1) in view of Blake et al. (US 2015/0007171 A1) and further in view of NPL StarWind (“Hyper-Converged with Software Defined Storage”, 07/24/2014) and further in view of NPL (“The future of convergence is here”, 10/29/2015) and further in view of Avery et al. (US 2015/0186125 A1) and further in view of Gulick (11/05/2014).

Regarding claim 6, the combination discloses
The workflow processing system of Claim 1, further comprising: 
a process template repository that maintains a plurality of process templates utilized by the object processor (Blake et al. [0048]: “As further illustrated, operations orchestrator 234 includes flows 236. Flows 236 include instructions to complete a task stemming from a request. For example, a flow 236 may indicate that a series of scripts are to be executed to perform a flow 236.” Where the operations orchestrator 234 including the flows 236 is analogous to the process template repository), a process template of the plurality of process templates comprising: 
the combination lacks explicitly illustrating
a plurality of steps, each step defined as a programming object
a step organizer to determine 
whether a present step is to be executed in series with another step, whether the present step is to be executed in parallel with another step, whether the present step is a checkpointed step
Gulick teaches


    PNG
    media_image1.png
    391
    858
    media_image1.png
    Greyscale
 
(Where the workflow snippet above including plurality of steps is analogous to the process template with a plurality of steps); and
a step organizer to determine 
whether a present step is to be executed in series with another step (Gulick [pg. 3]:

    PNG
    media_image2.png
    212
    903
    media_image2.png
    Greyscale
), 
whether the present step is to be executed in parallel with another step (Gulick [pg. 3]: “PowerShell Workflows brings a new dimension to this by introducing the concept of Parallelism.”

    PNG
    media_image3.png
    290
    721
    media_image3.png
    Greyscale

), and 
whether the present step is a checkpointed step (Gulick [pg. 2]:

    PNG
    media_image4.png
    313
    849
    media_image4.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Gulick to “a plurality of steps, each step defined as a programming object, a step organizer to determine whether a present step is to be executed in series with another step, whether the present step is to be executed in parallel with another step, whether the present step is a checkpointed step” in order to accurately execute a script, .

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US 2014/0201735 A1) in view of Blake et al. (US 2015/0007171 A1) and further in view of NPL StarWind (“Hyper-Converged with Software Defined Storage”, 07/24/2014) and further in view of NPL (“The future of convergence is here”, 10/29/2015) and further in view of Avery et al. (US 2015/0186125 A1) and further in view of Gulick (11/05/2014) and further in view of Tiwari et al. (US 2006/0150150 A1).

Regarding claim 7, the combination discloses
The workflow processing system of Claim 6, wherein the process templates are selected from the group consisting of: 
the combination lacks explicitly illustrating
a text file, a source code for a Java programming language, and a source code for a C++ programming language
Tiwari et al. teaches
a text file, a source code for a Java programming language, and a source code for a C++ programming language (Tiwari et al. [0030]: “The file of source code 450 can be, for example, a text file having a ".c" or ".cc" extension for a C or C++ programming language file or a text file having a "jav" or ".java". extension for a Java programming language file.”).
.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US 2014/0201735 A1) in view of Blake et al. (US 2015/0007171 A1) and further in view of NPL StarWind (“Hyper-Converged with Software Defined Storage”, 07/24/2014) and further in view of NPL (“The future of convergence is here”, 10/29/2015) and further in view of Avery et al. (US 2015/0186125 A1) and further in view of Aswathanarayana et al. (US 2017/0041189 A1).

Regarding claim 8, the combination discloses
The workflow processing system of Claim 1, 
the combination lacks explicitly illustrating
wherein the object processor will perform a rollback to one or more of the virtualized objects in an event of a failure of the process, such that the rollback of a virtualized object will result in the virtualized object being returned to a last successful checkpoint step
Aswathanarayana et al. teaches
wherein the object processor will perform a rollback to one or more of the virtualized objects in an event of a failure of the process, such that the rollback of a The validation module then retrieves the UCDC object from the DD and the relevant verification scripts stored in TR from the template module. The validation module triggers the verification scripts on the corresponding target platforms using the cloud interface and validates the results of the verification scripts to determine if deployment is completed successfully. In case the deployment is not successful and if the UCDC object has the configuration to roll back on failure, the validation module triggers a roll back workflow through the cloud interface. Additionally, the validation module updates the DD with the meta-data associated with the deployment execution for future use.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Aswathanarayana et al. to “wherein the object processor will perform a rollback to one or more of the virtualized objects in an event of a failure of the process, such that the rollback of a virtualized object will result in the virtualized object being returned to a last successful checkpoint step” in order to efficiently rollback to a previous state and decrease the likelihood of the system going into a nonworking condition.

Regarding claim 16, it’s directed to a method claim having similar limitation cited in claim 8. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 8 above.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US 2014/0201735 A1) in view of Blake et al. (US 2015/0007171 A1) and further in view of NPL StarWind (“Hyper-Converged with Software Defined Storage”, 07/24/2014) and further in view of NPL (“The future of convergence is here”, 10/29/2015) and further in view of Avery et al. (US 2015/0186125 A1) and further in view of “VMware vSphere PowerCLI User’s Guide” (10/10/2014) and further in view of Gulick (11/05/2014).

Regarding claim 14, it’s directed to a method claim having similar limitation cited in claim 6. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US 2014/0201735 A1) in view of Blake et al. (US 2015/0007171 A1) and further in view of NPL StarWind (“Hyper-Converged with Software Defined Storage”, 07/24/2014) and further in view of NPL (“The future of convergence is here”, 10/29/2015) and further in view of Avery et al. (US 2015/0186125 A1) and further in view of “VMware vSphere PowerCLI User’s Guide” (10/10/2014) and further in view of Gulick (11/05/2014) and further in view of Tiwari et al. (US 2006/0150150 A1).

Regarding claim 15, it’s directed to a method claim having similar limitation cited in claim 7. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US 2014/0201735 A1) in view of Blake et al. (US 2015/0007171 A1) and further in view of NPL StarWind (“Hyper-Converged with Software Defined Storage”, 07/24/2014) and further in view of NPL (“The future of convergence is here”, 10/29/2015) and further in view of Avery et al. (US 2015/0186125 A1) and further in view of “VMware vSphere PowerCLI User’s Guide” (10/10/2014) and further in view of Gulick (11/05/2014) and further in view of Aswathanarayana et al. (US 2017/0041189 A1).

Regarding claim 17, Kannan et al. discloses
A non-transitory computer-readable storage medium having instructions embodied therein that when executed cause a computer system to perform a method for workflow processing in a virtualized infrastructure, the method comprising: 
accessing a virtualized infrastructure comprising: one or more host machines comprising: a central processing unit (CPU), a memory, and a storage, each of the one or more host machines communicatively coupled with one or more virtual machines (Kannan et al. [0034]: “The infrastructure manager 112 may simplify deployment and integration into IT service catalogs and workflow engines, and dramatically simplifies computing-block platform deployment by abstracting the overall provisioning while offering granular access to individual components for troubleshooting and fault management.” And [0036]: “The virtualized infrastructure 120 includes a virtualization environment 124 configured to simulate (i.e., to virtualize) conventional components of a computing device, e.g., a processor, system memory, a hard disk drive, for executing one or more virtual machines 140. For example, each virtual machine 140 may include a virtual processor and a virtual system memory configured to execute an application. In one example implementation of an embodiment similar to that of FIG. 1, virtualization environment 124 may be implemented by running VMware vSphere.RTM.- or VMware ESX.RTM.-based hypervisor technologies on servers 116.sub.1 to 116.sub.n provided by VMware, Inc. of Palo Alto, Calif. (although it should be recognized that any other virtualization technologies, including Xen.RTM. and Microsoft Hyper-V virtualization technologies may be utilized consistent with the teachings herein). As described above, a hypervisor application may provide a foundation for building and managing a virtualized IT infrastructure, such as the virtualized infrastructure 120. The hypervisor may abstract processor, memory, storage and networking resources into multiple virtual machines that run unmodified operating systems and applications.”); 
a hypervisor that supports a virtualization infrastructure (Kannan et al. [0036]: “As described above, a hypervisor application may provide a foundation for building and managing a virtualized IT infrastructure, such as the virtualized infrastructure 120. The hypervisor may abstract processor, memory, storage and networking resources into multiple virtual machines that run unmodified operating systems and applications.”);
accessing a process template, performing a process defined in the process template against each of the virtualized objects in the set of virtualized objects via a reference to each virtualized object in the set of virtualized objects (Kannan et al. [0017]: “The administrator then establishes an association between the master object and a set of physical and/or virtual computing resources that should replicate a set of designated commands sent to the master object. An automation service then intercepts/observes commands sent to the master object and sends the intercepted/observed commands to each computing device linked to the master object.” And [0051]: “The observer/interceptor component 315 provides software configured to monitor a virtual machine designated as the virtual template 305 for a selected set of operations or commands that should be replicated to virtual machines 350. Illustratively, administrative tools 302 may be used to perform a variety of operations to the virtual template 305. For example, the administrative tools 302 may be used to create (or revert to) a snapshot of virtual template 305, add/remove network interface components, join (or un-join) a domain, power on/off or reboot a virtual machine, run a command against a VM container, or configure elements of the guest operating system, or delete a running VM. More generally, the commands intercepted by component 315 may be initiated by a user in a variety of ways, including, e.g., CLI interaction, function calls, GUI input (mouse movement/clicks), procedure calls, message handling, script input/execution/output, etc.” And [0054]: “FIG. 4 illustrates a method 400 for configuring a master object to use for replicating configuration and/or state changes to a set of linked computing resources, according to one embodiment of the present disclosure. As shown, the method 400 begins at step 405, where the automation service identifies a computing resource to designate as a virtual template for command replication.” And [0055]: “At step 410, the user specifies a group of virtual machines (and/or other computing resources) to link to the master object. Alternatively (or additionally), the discovery service may identify a set of candidate virtual machines instances to link to the virtual template. At step 415, the user may specify a set of operations, commands, configuration setting values, or other actions that may be carried out on the master object designated at step 405 that should be replicated to the set of computing resources identified at step 410, when performed against the master object. At step 420, the automation service may monitor the master object for any of the commands, operations, etc., identified at step 415. For example, as described, an interceptor/observer component may monitor a virtual template for commands sent from an administrative or configuration tool. Further, once observed, the command is past to a command replication component which, in turn, replicates the command to one or more of the linked computing resources (e.g., replicates the command to a set of linked virtual machines).” Where the master object is analogous to the virtualized object, the linked objects are analogous to the set of virtualized objects, and the commands performed on the master and linked object analogous to the process template), 
updating each of the virtualized objects when the process is successfully performed (Kannan et al. [0057]: “If so, the interceptor/observer component sends the command to the command replication component. In turn, at step 520, the interceptor/observer component replicates the command to each linked virtual machine (or other computing resource). At step 525 the automation service determines whether the command was successfully replicated to each virtual machine. If not, at step 525, an exception or error is raised or written to the log. If so, then the authorization service may record an entry in the log reflecting that replication to each linked virtual machine (or other computing resource) was performed successfully. Thereafter, the method 500 returns to step 510, where the automation service continues to monitor the virtual template for additional commands to be replicated.”); and 
Kannan et al. lacks

said virtualized infrastructure including a pre-configured hyper-converged computing appliance, said pre- configured hyper-converged computing appliance further comprising: 
pretested, pre-configured and pre-integrated storage, server and network components, including software, that are located in an enclosure, and wherein said pre-configured hyper-converged computing appliance has a single stock keeping unit (SKU corresponding thereto); 
searching a virtualized object repository for one or more virtualized object of the type requested to obtain a set of virtualized objects
filtering the set of virtualized objects received from the virtualized object repository based on the one or more parameters
the process template comprising: a plurality of steps, each step defined as a programming object; and a step organizer to determine whether a present step is to be executed in series with another step, whether the present step is to be executed in parallel with another step, whether the present step is a checkpointed step
rolling back a change to one or more of the virtualized objects in an event of a failure of the process, such that the rolling back of a virtualized object will result in the virtualized object being returned to a last successful checkpoint step
and a package manager which performs an evaluation for a software package to be installed on said pre-configured hyper-converged computing appliance, said evaluation performed by said package further comprising: 

attempting to find a matching assertion in a pool of known resolvable assertions; and 
provided said incomplete assertion cannot be resolved, preventing said software package from being installed on said pre-configured hyper-converged computing appliance unless said incomplete assertion is tagged as not required.
Blake et al. teaches
receiving a request for a type of virtualized object for the virtualized infrastructure (Blake et al. [0076]: “Referring to FIG. 5A, block 505, process 500 begins with receiving a provisioning request. For example, an administrator of the standard operating environment creates a provisioning request via the workflow tool of hardware and software management tool 125. The workflow tool may be implemented in user interface 205.” And [0078]: “For example, assume the provision request pertains to provisioning a virtual machine. In this case, the administrator may analyze or check the availability of computing resources (e.g., CPU) to execute the provisioning of the virtual machine, storage (e.g., memory) to store provisioning details pertaining to the virtual machine, capacity in the network (e.g., bandwidth) that allows the provisioned virtual machine to perform within the standard operating environment, and a virtual network interface card that allows communication between the provisioned virtual machine and other components in the standard operating environment.” Where requesting to provision a virtual machine is analogous to requesting a type of virtualized object), the request comprising one or more parameters for the virtualized object (Blake et al. Provisioning request information includes information pertaining to provisioning requests. Provisioning request includes parameter information to provision a resource. Depending on the type of provisioning request, the parameter information specified”); 
searching a virtualized object repository for one or more virtualized object of the type requested to obtain a set of virtualized objects (Blake et al. [0081]: “In block 525, an action is selected. For example, provisioning engine 220 (e.g., operations orchestrator 234) selects an action for satisfying the provisioning request to be performed. For example, in the case of a provisioning request to provision a VM, provisioning engine 220 determines which virtualization solution (e.g., VMWare or OVM) is to be used to satisfy the provisioning request. Additionally, for example, provisioning engine 220 determines which data center (e.g., one of data centers 250-2 or 250-3) that the VM is to be provisioned. A provisioning request may require multiple actions to be performed before the provisioning request is satisfied” And [0080]: “For example, in response to obtaining an indication that the request and actions are locked, provisioning engine 220 retrieves the provisioning request information of the provisioning request from database 215. For example, the provisioning engine 220 may use an identifier associated with the provisioning request to retrieve the particular provisioning request information.” And [0031]: “Database 215 provides database services for use of the standard operating environment. For example, database 215 stores provisioning request information, inventory information, real-time usage information, authorization/authentication information, product catalog information, and organization information. According to an exemplary implementation, an Extract, Transform, and Load (ETL) application maintains database 215. The ETL application may periodically refresh information stored in database 215, such as real-time information, inventory information, etc.” Where determining the virtualized solution, the data center, etc for the provisioning virtual machine request is analogous to the searching the virtualized objects of the type requested.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kannan et al. to incorporate the teachings of Blake et al. to “a virtualized object repository that maintains a repository of available virtualized objects; an object reader which receives a request for a type of virtualized object for said virtualized infrastructure and search said virtualized object repository for one or more virtualized object of the type requested to obtain a set of virtualized objects;” in order to efficiently access all types of resources and services provided by the system through one storage and to extract only relevant data through the “Extract, Transform, and Load (ETL) application” (Blake et al. [0031]).
StarWind teaches
wherein said pre-configured hyper-converged computing appliance has a single stock keeping unit (SKU) thereto (StarWind [pg. 1, Introduction and Executive Summary, paragraph 2]: teaches a converged solution packaged components together into a single rack-based deployment containing a single SKU (stock keeping unit)), and said pre-configured hyper-converged computing appliance having server nodes which are independent of one another, said server nodes not required to share any functionality with one another, said pre-configured hyper-converged computing appliance does not include a backplane (StarWind [pg. 2, Features to Look Out for, bullet 2-High Scalability] teaches each node containing processing capacity, storage 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kannan et al. in view of Blake et al. combination to incorporate the teachings of Blake et al. to “wherein said pre-configured hyper-converged computing appliance has a single stock keeping unit (SKU), and said pre-configured hyper-converged computing appliance having server nodes which are independent of one another, said server nodes not required to share any functionality with one another, said pre-configured hyper-converged computing appliance does not include a backplane” in order to efficiently identify and track tested and verified components through a SKU. This saves developer time and effort and allows the developer to focus on other issues at hand. Further, allowing the nodes to be independent of each other with each node containing its own resources efficiently allows high scalability as a solution scales (StarWind [pg. 2, Features to Look Out for, bullet 2-High Scalability].
VMware teaches
filtering the set of virtualized objects received from the virtualized object repository based on the one or more parameters (VMware [pg. 31]: You can use filters to reduce large sets of output data by retrieving only the objects that correspond to the filter criteria that you provide…Filtering virtual machines by power state…Filtering objects by name…Filter for creating views of Windows virtual machines only”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of VMware et al. to “filters the set of virtualized objects received from the virtualized object repository based on the one or more parameters” in order to efficiently access and use the relevant resources and services based on the requirements provided by an administrator/developer or system.
Gulick teaches
a plurality of steps, each step defined as a programming object; and a step organizer to determine

    PNG
    media_image1.png
    391
    858
    media_image1.png
    Greyscale
 
(Where the workflow snippet above including plurality of steps is analogous to the process template with a plurality of steps); and
a step organizer to determine 


    PNG
    media_image2.png
    212
    903
    media_image2.png
    Greyscale
), 
whether the present step is to be executed in parallel with another step (Gulick [pg. 3]: “PowerShell Workflows brings a new dimension to this by introducing the concept of Parallelism.”

    PNG
    media_image3.png
    290
    721
    media_image3.png
    Greyscale

), and 
whether the present step is a checkpointed step (Gulick [pg. 2]:

    PNG
    media_image4.png
    313
    849
    media_image4.png
    Greyscale
); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Gulick to “a plurality of steps, each step defined as a programming object, a step organizer to determine whether a present step is to be executed in series with another step, whether the present step is to be executed in parallel with another step, whether the present step is a checkpointed step” in order to accurately execute a script, optimize code by executing steps in parallel when feasible and no dependencies occur and efficiently backup to a previous state if an error occurs.
Aswathanarayana et al. teaches
rolling back a change to one or more of the virtualized objects in an event of a failure of the process, such that the rolling back of a virtualized object will result in the virtualized object being returned to a last successful checkpoint step (Aswathanarayana et al. [0038]: “The validation module then retrieves the UCDC object from the DD and the relevant verification scripts stored in TR from the template module. The validation module triggers the verification scripts on the corresponding target platforms using the cloud interface and validates the results of the verification scripts to determine if deployment is completed successfully. In case the deployment is not successful and if the UCDC object has the configuration to roll back on failure, the validation module triggers a roll back workflow through the cloud interface. Additionally, the validation module updates the DD with the meta-data associated with the deployment execution for future use.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Aswathanarayana et al. to “wherein the object processor will perform a rollback to one or more of the virtualized objects in an event of a failure of the process, such that the rollback of a virtualized object will result in the virtualized object being returned to a last successful checkpoint step” in order to efficiently rollback to a previous state and decrease the likelihood of the system going into a nonworking condition.
NPL “The future of convergence is here” teaches
said virtualized infrastructure including a pre-configured hyper-converged computing appliance, said pre- configured hyper-converged computing appliance further comprising (“The future of convergence is here”, [pg. 4]: “The new breed of hyper-converged systems let organisations bring online a complete virtualised environment in next to no time. Imagine an infrastructure appliance that scales quickly and delivers services consistently, so business can create opportunity, not just react to it.” And [pg. 2]: “That’s where these boxes show their true potential. Hyper-converged infrastructure can be deployed and provisioned in a matter of minutes. It is an all-in-one box that doesn’t rely on an organisation to set up. It is already pre-configured, pre-tested and ready to go.”): 
A hyper-converged server is a system that combines hardware, software, storage and networking in a single compact box.” And [pg. 2]: “That’s where these boxes show their true potential. Hyper-converged infrastructure can be deployed and provisioned in a matter of minutes. It is an all-in-one box that doesn’t rely on an organisation to set up. It is already pre-configured, pre-tested and ready to go.” And [pg. 4]: “Hyper-convergence takes converged infrastructure one-step further by integrating grid software that auto-discovers and adds new nodes to the cluster, delivering additional compute and storage resources with the addition of each new module.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of “The future of convergence is here” to “said virtualized infrastructure including a pre-configured hyper-converged computing appliance, said pre- configured hyper-converged computing appliance further comprising pretested, pre-configured and pre-integrated storage, server and network components, including software, that are located in an enclosure” in order to efficiently modernize datacenters in a short period of time in an affordable and accessible way. Further, hyper-converged systems allow scaling quickly and consistently producing an easy-to-manage, rapidly deployed IT infrastructure (“The future of convergence is here” [pg. 4])).
Avery et al. teaches
In step 305, a software installer executing within an executable environment can be identified. The software installer can be a self-extracting installer, a software management tool of a software package system, and the like. In step 310, if a dependency checklist associated with the installer is available, the method can continue to step 315, else proceed to step 312. In step 312, a dependency checklist can be obtained.” Where the software installer being a software management tool is analogous to the package manager and is curing the combination where “The future of convergence is here” explicitly teaches the pre-configured hyper-converged computing appliance): 
determining whether said software package contains an incomplete assertion (Avery et al. [0034]: “In scenario 250, an end user 212 can interact with software installer 220 to perform a custom software install. For example, end user 212 can utilize an interface 254 to dynamically adjust dependencies associated with the installer. In interface 254, dependencies within checklist 222 can be presented. In one configuration of the interface 254, dependency selection can be permitted. In the configuration, one or more dependencies can be omitted enabling customized dependency checking. For example, a user 212 can select an operating system version check to be skipped during installer 220 execution. In one use case, if the user 212 is trying to install using a newer version of a software dependency, the installer 220 can throw an error as the dependency is not marked as supported.” Where the unsupported dependency is analogous to the incomplete assertion);
attempting to find a matching assertion in a pool of known resolvable assertions (Avery et al. [0036]: “When installer 220 dependency check and/or installer 220 execution is unsuccessful (e.g., failure 272), an interface 270 can be presented. In interface 270, dependency check details can be presented. For example, a summary (e.g., DB dependency failed) of the dependencies check can be presented within interface 260. In one configuration of the instance, installer 220 can permit the conveyance of an installation report 224 via an interface push button. For example, installer 220 can send automated feedback about a failure mode of the installer upon unsuccessful execution of dependency check and/or installer 220 executions. In one instance, one or more actions can be associated with failure 272. For example, a rollback action can be performed to restore environment 216 to a previous state.”); and 
provided said incomplete assertion cannot be resolved, preventing said software package from being installed on said pre-configured hyper-converged computing appliance unless said incomplete assertion is tagged as not required (Avery et al. [0033-0034]: “In one embodiment, the checklist 222 can exposes a full list of dependencies to be checked. In the embodiment, if any of checks prove to be incorrect or out of date, users can disable any of the checks defined in the list, allowing a bypass and continue with a successful installation. In one use case, if the user 212 is trying to install using a newer version of a software dependency, the installer 220 can throw an error as the dependency is not marked as supported. In the use case, the user can force the installer to skip the check and complete the installation.” Where throwing an error would prevent the installation of the package or skipping the check of dependencies by forcing the install which implies that the assertion is not required).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Avery et al. to “a package manager which performs an evaluation for a software package to be installed on said pre-configured hyper-converged computing appliance, said evaluation performed by said package further comprising: determining whether said software package contains an incomplete assertion; attempting to find a matching assertion in a pool of known resolvable assertions; and provided said incomplete assertion cannot be resolved, preventing said software package from being installed on said pre-configured hyper-converged computing appliance unless said incomplete assertion is tagged as not required.” in order to efficiently allow full control of the software being installed and further prevent wasted computing resources by installing incorrect software).

Regarding claim 19, it’s directed to a non-transitory computer-readable storage medium claim having similar limitation cited in claim 4. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US 2014/0201735 A1) in view of Blake et al. (US 2015/0007171 A1) and .

Regarding claim 18, it’s directed to a non-transitory computer-readable storage medium claim having similar limitation cited in claim 2. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US 2014/0201735 A1) in view of Blake et al. (US 2015/0007171 A1) and further in view of NPL StarWind (“Hyper-Converged with Software Defined Storage”, 07/24/2014) and further in view of NPL (“The future of convergence is here”, 10/29/2015) and further in view of Avery et al. (US 2015/0186125 A1) and further in view of “VMware vSphere PowerCLI User’s Guide” (10/10/2014) and further in view of Gulick (11/05/2014) and further in view of Aswathanarayana et al. (US 2017/0041189 A1) and further in view of Tiwari et al. (US 2006/0150150 A1).

Regarding claim 20, it’s directed to a non-transitory computer-readable storage medium claim having similar limitation cited in claim 7. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. 
Regarding the remark that StarWind is a software product which operates on existing and conventional system and has nothing to do with “pre-configured hyper-converged computing appliance” and is silent with respect to a backplane, the examiner would like to point out that the StarWind is Hyper-Converged with Software Defined Storage where pg. 2, High Scalability discussing grouping physical server nodes together, with each node bringing processing capacity, storage capacity/performance and network bandwidth which is in combination with NPL (“The future of convergence is here”, 10/29/2015) which explicitly teaches the pre-configured hyper-converged computing appliance. StarWind is just being used to teach the concept of a hyper-converged solution containing a SKU and further that each node brings processing capacity, storage capacity/performance and network bandwidth to the solution therefore, allowing high scalability. Where this implies that the server nodes do not share any functionality since each node brings and has its own resources and would therefore not include a backplane. The current claim does not require a hardware backplane and therefore, the backplane may be a software backplane. Further, based on [0053] of the application the nodes being isolated from one another and therefore independent of one another means that a backplane is not included. Where StarWind teaches the each of the nodes are isolated and independent. Again this is a 103 rejection in which StarWind is only being used to teach a particular concept in combination with NPL (“The future of convergence is here”, 10/29/2015) which explicitly . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193       

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193